DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 01 March 2021, with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Examiner notes that the prior art references Mason US 20180206645 A1, hereinafter Mason, Stoll US 20070079442 A1, hereinafter Stoll, Turner US 10035472 B1, hereinafter Turner’472, and Turner US 9179759 B1, hereinafter Turner’759 are particularly relevant.
Regarding independent claim 1, the primary reference Mason teaches a U-shaped support frame (at least Fig. 1 element 12) with first and second support posts extending upward from the support frame, and the horizontal support frame is on one lateral side of a centerline of the hammock. However, Mason fails to teach “wherein the first and second hammock support posts are respectively positioned along the first and second legs such that the centerline of the hammock forms an acute angle with respect to the base of the frame when viewed from above”. Applicant’s invention comprises support posts at different distances from the horizontal base to create an angled hammock, but Mason teaches only equally spaced posts creating a hammock parallel with the horizontal base. While Stoll teaches different angled support posts, Stoll is unable to be combined with Mason because the posts of 
Regarding independent claims 10 and 18, Mason fails to teach Applicant’s claimed “an acute angle is formed by an intersection of (a) a first imaginary line extending through an upper end of the first hammock support post and an upper end of the second hammock support post and (b) a second imaginary line extending through the upper end of the second hammock support post and parallel to the main horizontal frame member when protected onto the plane of the support frame”. Applicant’s invention comprises support posts at different distances from the horizontal base to create an angled hammock, but Mason teaches only equally spaced posts creating a hammock parallel with the horizontal base. Similarly, Stoll fails to teach Applicant’s claimed limitation because the inwardly angled posts create a separate plane from the base, so intersection of these lines are not possible. Neither Turner’472 nor Turner’759 cure the deficiencies of Mason and Stoll.
None of the prior art (see PTO-892) teach or make obvious all of Applicant’s claimed limitations, and there is no teaching or suggestion in the prior art to arrive at Applicant’s claimed structure.
The dependent claims are allowed due to their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/6/2021